Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 0012803USU/4692C
Filling Date: 8/24/18
Priority Date: 08/27/2017
Examiner: Bilkis Jahan

DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
  

Claim Objections
3.	Claims 12 and 13 are objected to because of the following informalities:  
Claim 12 in line 2 recites “lead lead-end”. However, it should be “lead-end”.
Claim 13 in line 2 recites “lead lead-end includes is”. However, it should be “lead-end includes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 8-12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Villamor et al (US 9,978,668 B1) in view of Williams et al (US 2015/0311144 A1).


Regarding claim 8, Villamor discloses a surface mount semiconductor device (Figures 1A-1D) comprising:
Villamor discloses the second lead region 114a (col. 9, lines 9-12) comprises an exposed cross-sectional lead end 144 (col. 9, lines 9-12, col. 1, lines 46-60); wherein 

Villamor does not explicitly disclose a semiconductor die mounted on a first support surface; a leadframe attached to the semiconductor die, the leadframe comprising:
an electrical lead having a first lead region connected to the semiconductor die; and a second lead region distal to the first lead region and
an encapsulation encasing the semiconductor die, the first support surface and the first lead region.


However, Williams discloses a semiconductor die 75 (Figures 7A-7G, Para. 136) mounted on a first support surface 101B (Para. 147); a leadframe 73A (Para. 135, 73B is lead, so 73A is lead as they are a single body) attached to the semiconductor die 75, the leadframe 73A comprising:
an electrical lead 73A having a first lead region 73A connected to the semiconductor die 75; and a second lead region 73D (Para. 135) distal to the first lead region 73A  and
an encapsulation 72 (Para. 135) encasing the semiconductor die 75, the first support surface 101B and the first lead region 73A.
Williams teaches the above modification is used to protect the device (Para. 3). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Villamor structure with Williams encapsulation to protect the device (Para. 3).


Regarding claim 9, Williams discloses the surface mount semiconductor device according to claim 8, wherein the second lead region 73D (Fig. 7A) is plated with the metallic material and the first lead region 73A is free from the metallic material (molding covered the 73A which is free of sn metal plating) .

Regarding claim 10, Williams discloses the surface mount semiconductor device according to claim 8, wherein the leadframe further comprises a dambar 340 (Para. 147) connecting the second lead region 73D to a second support surface 101A (Para. 147).

Regarding claim 11, Williams discloses the surface mount semiconductor device according to claim 10, wherein the first support surface 101B and the second support surface 101A are connected to a support frame (element 102 and left blank portion of element 102).

Regarding claim 12, Villamor further discloses the surface mount semiconductor device according to claim 8, wherein the exposed cross-sectional lead lead-end includes an electro-plated lead-end face at an extreme end portion of the second lead region (col. 19, lines 65-67, col. 20, lines 1-16).




Response to Arguments
6.	Applicant’s arguments with respect to claims 8-12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
                                                                                                                                                                                                  6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BILKIS JAHAN/Primary Examiner, Art Unit 2896